Citation Nr: 0515937
Decision Date: 06/13/05	Archive Date: 09/19/05

Citation Nr: 0515937	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-28 254	)	DATE JUN 13 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a temporary total evaluation for convalescent 
purposes pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1981 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the above claim.

In August 2004, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.  


DECISION TO VACATE

On December 30, 2004, the Board issued a decision wherein the 
veteran was granted entitlement to a temporary total 
convalescent rating through November 5, 2002, but not beyond 
that date, for service-connected residuals of a left ankle 
fracture, status post exostetoctomy talonavicular joint.

The veteran, however, argues that he had provided additional 
evidence prior to the December 2004 Board decision, which was 
not considered by the Board in its decision.  A review of the 
record reveals that in September 2004, the veteran had 
submitted additional medical evidence which was not 
associated with the claims folder at the time of the Board's 
decision.  As such, the Board did not review all of the 
potentially pertinent evidence, i.e., a private medical 
record from W. J. Leonetti, M.D. dated August 31, 2004, when 
it issued the decision as to the merits of the veteran's 
claim.

The Board may vacate an appellate decision when a claimant is 
denied due process of law.  See 38 C.F.R. § 20.904(a).  
Because the veteran was denied due process of law, the 
December 30, 2004, Board decision will be vacated to the 
extent that it denied entitlement to a temporary total 
evaluation for convalescent purposes pursuant to 38 C.F.R. § 
4.30 beyond November 5, 2002.  The Board will conduct a 
review of all of the evidence, including consideration of any 
additional medical evidence provided by the veteran, and a 
new decision will be made as to the merits of the veteran's 
claim in a separate decision.


ORDER

The December 30, 2004, decision of the Board is vacated to 
the extent that it denied entitlement to a temporary total 
evaluation for convalescent purposes beyond November 5, 2002, 
pursuant to 38 C.F.R. § 4.30.  



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0434424	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a temporary total evaluation for convalescent 
purposes pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1981 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In August 2004, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.  


FINDING OF FACT

Post-operative residuals of surgical treatment for the 
veteran's service-connected residuals of a left ankle 
fracture, status post exostetoctomy talonavicular joint, 
required the continued use of crutches through November 5, 
2002, but not thereafter.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating through November 5, 2002, but not beyond that date, 
for convalescence from surgical treatment for service-
connected residuals of a left ankle fracture, status post 
exostetoctomy talonavicular joint, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30  (2004).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  VA satisfied its duty to notify by means of a 
September 2003 development letter from the RO to the veteran.  
The veteran was told of what was required to substantiate his 
claim and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO. 

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under the facts of this 
case, "the record has been fully developed."  Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  There are no identified, outstanding 
records pertinent to the claim that VA must attempt to 
obtain.  Following the August 2004 hearing, the record was 
left open for 60 days so that the veteran could submit 
private medical records.  He did not provide the records.  
Additionally, a VA medical examination is not required in 
this case, which hinges upon the severity of the veteran's 
service-connected disability in the time period immediately 
following his surgery in September 2002, as adequately 
described in the VA treatment records.    

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


Temporary total rating

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more.  Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30  (2004).

A review of the medical evidence shows that the veteran 
underwent an exostetoctomy talonavicular joint of the left 
ankle as a result of a symptomatic bony extosis on September 
19, 2002.  VA outpatient treatment records dated in September 
2002 show that the surgery was without complications and the 
veteran was discharged following the procedure.

VA outpatient treatment records show that on September 23, 
2002, the veteran was provided crutches for ambulation as a 
result of pain following the left foot surgery.  The dressing 
was removed and replaced with a dry sterile dressing.  There 
was minimal edema about the left foot.  The veteran was 
directed to continue with the use of a post-operative shoe 
and crutches as occasion required.  A VA security 
prescription form bearing the same date, completed by the 
treating physician, shows that it was indicated that veteran 
had been recovering from surgery and could return to school 
on September 30, 2002.

A VA outpatient treatment record dated on October 3, 2002, 
shows that the veteran was ambulating with crutches and 
related pain from his ankle.  The dressing and sutures were 
removed and replaced with a dry sterile dressing.  The 
incision was well coated with no edema, erythema, or 
drainage.  There was minimal edema about the left foot.  The 
veteran was advised to continue use of a post-operative shoe.

A letter from the veteran's VA podiatrist dated on October 4, 
2002, shows that the veteran was directed to be on light duty 
for the next four weeks as he was still recovering from 
surgery.

A letter from the veteran's VA podiatrist dated on November 
4, 2002, shows that the veteran was said to be receiving 
physical therapy for his left foot.

A VA outpatient treatment record dated on November 5, 2002, 
shows that the veteran reported pain and numbness and that he 
had been attempting range of motion for the ankle at home.  
He indicated that he was still wearing the surgical shoe.  
The incision was well healed, muscle strength was 4/5, and 
there was pain upon resistive plantar flexion.  The veteran 
was advised to begin wearing regular shoe gear.  A note for 
his employer was provided.

A VA outpatient treatment record dated on December 10, 2002, 
shows that the veteran reported continued pain on ambulation.  
He requested a note for his employer indicating he had been 
in convalescence since the surgery.  Muscle strength was 4/5 
in all planes.  There was pain on motion.  There was no 
ecchymosis, erythema, or open lesions.  Sensation was intact.  
The assessment was status post almost three months dorsal 
exosectomy of the left foot with slow recovery.  A note was 
provided explaining that he was still working on full 
recovery of surgery.  A follow-up visit three days later 
shows that he was provided with a transcutaneous electrical 
nerve stimulation (TENS) unit for pain relief.  On January 3, 
2003, it was noted that the veteran made significant progress 
with active range of motion and strength, and had new pain 
consistent with tendonitis.

During his August 2004 video-conference hearing, the veteran 
testified that following his surgery, he was given crutches 
on September 20, 2002, and that he remained on crutches until 
his appointment on November 4, 2002.  He added that he 
continued using a post-surgical shoe thereafter and that he 
had not recovered to 100 percent until completing physical 
therapy, which had lasted three months.

In reviewing the medical evidence of record, the Board finds 
that the veteran was provided crutches for ambulation 
following his left ankle surgery on September 23, 2002.  The 
records show that when he reported for a follow-up evaluation 
on October 3, 2002, he was still ambulating on crutches.  He 
was to be limited to light duty for four weeks thereafter.  
During his August 2004 video-conference testimony, he 
testified that he continued to ambulate with crutches until 
his November 5, 2002, appointment.  The treatment record from 
this visit does not show that the veteran's ambulation was 
still dependent on the use of crutches.  However, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
an award of a temporary total rating through November 5, 
2002, is appropriate.  38 C.F.R. § 4.3 (2003).

However, an extension beyond that date is not warranted as 
the preponderance of the medical evidence fails to 
demonstrate that he required surgical convalescence for his 
left ankle disability beyond that time period or otherwise 
met the criteria under 38 C.F.R. § 4.30.  There were no 
severe postoperative residuals.  For example, despite 
complaints of pain, the veteran's surgical scar was healed 
and he had 4/5 muscle strength with intact sensation.  Nor 
was there any evidence of immobilization of a joint or the 
necessity for house confinement.  As noted above, on 
September 30, 2002, the veteran returned to school and on 
November 5, 2002, he was advised to begin wearing regular 
shoe gear.  


ORDER

Entitlement to a temporary total convalescent rating through 
November 5, 2002, but not beyond that date, for service-
connected residuals of a left ankle fracture, status post 
exostetoctomy talonavicular joint, is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


